         Case: 3:20-cv-00687-wmc Document #: 12 Filed: 08/17/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

 MAURICE HALL,

         Petitioner,
                                                          Case No. 20-cv-687-wmc
    v.

 REED RICHARDSON, Warden,
 Stanley Correctional Institution,

         Respondent.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing Maurice

Hall’s petition for a writ of habeas corpus under 28 U.S.C. § 2254 with prejudice.




         /s/                                                  8/17/2021
         Peter Oppeneer, Clerk of Court                             Date
